28 F.3d 112
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry A. GOETZ, Plaintiff-Appellant,v.COLORADO STATE PAROLE BOARD, John R. Enright, Chairman,David Sanchez and Steve McNichols, HearingOfficers, Defendants-Appellees.
No. 93-1439.
United States Court of Appeals, Tenth Circuit.
June 20, 1994.

ORDER AND JUDGMENT1
Before LOGAN, SETH and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered sub-mitted without oral argument.


2
Plaintiff LarryA.  Goetz appeals the district court's dismissal of his pro se 42 U.S.C.1983 complaint against defendants JohnR.  Enright, David Sanchez, Steve McNichols, and the Colorado State Parole Board.  Plaintiff appeals the district court conclusions that (1)the defendants were insulated by absolute immunity and (2)that he is not entitled to injunctive relief or monetary damages.


3
We review de novo a dismissal pursuant to Fed.R.Civ.P. 12(b)(6).   Horowitz v. Schneider Nat'l, Inc., 992 F.2d 279, 281 (10th Cir.1993).  We consider the allegations of plaintiff's complaint as true,  Doyle v. Oklahoma Bar Ass'n, 998 F.2d 1559, 1566 (10th Cir.1993).  Pro se complaints are held "to less stringent standards than formal pleadings drafted by lawyers."   Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).  We affirm dismissal only if "it appears that the plaintiff can prove no set of facts in support of the claims that would entitle [him] to relief."   Jacobs, Visconsi & Jacobs, Co. v. City of Lawrence, 927 F.2d 1111, 1115 (10th Cir.1991) (citations omitted).


4
We have reviewed the briefs and the record and are satisfied that the district court accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis in the magistrate judge's recommendation of September 3, 1993, which was adopted by the district court, and therefore AFFIRM for substantially the reasons stated therein.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470